851 F.2d 1501
271 U.S.App.D.C. 274
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Robert A. DORROUGH.
No. 87-3071.
United States Court of Appeals, District of Columbia Circuit.
April 12, 1988.

Before SILBERMAN, WILLIAMS and DAVIS*, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and was briefed and argued by counsel for the parties.  The court is satisfied, after reviewing the issues presented in light of the record, that disposition of the appeal does not warrant a published opinion.  See D.C.Cir.R. 14(c).  After reviewing the record and considering the parties' presentations, we find Appellant's constitutional arguments squarely foreclosed by our holdings in White House Vigil for the ERA Committee v. Clark, 746 F.2d 1518 (D.C.Cir.1984) and United States v. Grace, 778 F.2d 818 (D.C.Cir.1985), cert. denied, 107 S.Ct. 157 (1986).  Appellant's attempt to present his case as a challenge to the application of the center zone restrictions to a single sign holder is also unavailing.  A regulation of general applicability found to be constitutional when viewed as a whole cannot be unraveled by inquiring into the government's interest in refusing an exception to one individual or group.   See Heffron v. International Society For Krishna Consciousness, 452 U.S. 640, 654 (1981);  United States Postal Service v. Council of Greenburgh Civic Associations, 453 U.S. 114, 135 (1981) (Brennan, J. concurring).  For these reasons, it is


2
ORDERED AND ADJUDGED by this court that the judgment of the district court is affirmed.  It is


3
FURTHER ORDERED by this court, sua sponte, that the clerk withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15 (August 1, 1987).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.



*
 Of the United States Court of Appeals for the Federal Circuit, sitting by designation pursuant to 28 U.S.C. Sec. 291(a) (1982)